                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                        Criminal No. 12-26(12) (JRT/JSM)

                                   Plaintiff,
                                                  MEMORANDUM OPINION AND
 v.                                              ORDER DENYING 28 U.S.C. § 2255
                                                   MOTION AND MOTION TO
 IRAH LEE GOODWIN,                                   APPOINT COUNSEL

                                 Defendant.


      Erica H. MacDonald, United States Attorney, and Andrew S. Dunne,
      Assistant United States Attorney, UNITED STATES ATTORNEY’S
      OFFICE, 600 United States Courthouse, 300 South Fourth Street,
      Minneapolis, MN 55415, for plaintiff.

      Irah Lee Goodwin, No. 16195-041, Allenwood USP, P.O. Box 3000, White
      Deer, PA 17887, pro se defendant.


      Defendant Irah Lee Goodwin is serving a 210-month term of imprisonment. On

July 23, 2019, Goodwin filed a motion to appoint counsel and to modify his sentence. The

Court construes Goodwin’s request as a 28 U.S.C. § 2255 motion. Because Goodwin

previously filed a § 2255 motion that the Court denied on the merits, the Court will deny

the present § 2255 motion for lack of jurisdiction and will deny the motion to appoint

counsel as moot.

                                   BACKGROUND

      On November 7, 2013, Goodwin pleaded guilty to one count of Assault with a

Dangerous Weapon in Aid of Racketeering in violation of 18 U.S.C. §§ 2, 1959(a)(3).

(Plea Hr’g Min. Entry, Nov. 7, 2013, Docket No. 1333.) As part of the plea agreement,

                                           -1-
the parties stipulated that Goodwin is a career offender as defined in the United States

Sentencing Guidelines (the “Guidelines”) §§ 4B1.1, 4B1.2, based on two prior convictions:

(1) simple robbery and (2) Terroristic Threats pursuant to Minn. Stat § 609.713, subd. 1.

(Plea Agreement on file with the Ct., Nov. 7, 2013, Docket No. 1334.) The parties jointly

recommended a sentence of 210 months’ imprisonment in accordance with the Career

Offender Guideline’s recommended range of 168 to 210 months. (Def.’s Position on

Sentencing at 4, Dec. 9, 2013, Docket No. 1340; Govt.’s Position on Sentencing at 6, Dec.

11, 2013, Docket No. 1342.) On December 11, 2013, the Court sentenced Goodwin to 210

months’ imprisonment. (Am. J. in Crim. Case at 1–2, Jan. 7, 2014, Docket No. 1353.)

      Goodwin has moved several times to vacate or reduce his sentence. In 2016,

Goodwin argued that under Johnson v. United States, 135 S. Ct. 2551, 2557 (2015) he

should not have been sentenced as a career offender. (Mot. to Vacate at 1, Jun. 24, 2016,

Docket No. 1625.) The Court denied the motion, explaining that under Beckles v. United

States, 137 S. Ct. 886, 895 (2017), the Guidelines are not subject to vagueness challenges

under the Due Process Clause. (Order Den. Mot. to Vacate at 3-4, Aug. 4, 2017, Docket

No. 1763.) In 2018, Goodwin filed a second motion to vacate, based on Sessions v.

Dimaya, 138 S. Ct. 1204 (2018). (Mot. to Vacate, Jul. 13, 2018, Docket No. 1847.)

Goodwin also moved to appoint counsel. (Mot. to Appoint Counsel, July 13, 2018, Docket

No. 1846). The Court denied Goodwin’s second motion based on lack of jurisdiction, and

denied his request for counsel as moot. (Order Den. Mot. to Vacate and Mot. to Appoint

Counsel at 4-5, Oct. 29, 2018, Docket No. 1869.)




                                           -2-
       Presently before the Court is Goodwin’s third motion to vacate and appoint counsel.

(Mot. to Appoint Counsel, July 23, 2019, Docket No. 1923.) Goodwin argues that he is

“entitled to a sentence modification” based on United States v. Davis. 139 S. Ct. 2319

(2019). In Davis, the Supreme Court applied Johnson and Dimaya to hold that the residual

clause in 18 U.S.C. § 924(c)’s definition of “crime of violence” was unconstitutionally

vague. 139 S. Ct. at 2326-27, 2336. Goodwin also moves again to appoint counsel. On

August 30, 2019, Goodwin filed a second document reiterating his requests. (Addendum

to Mot. to Appoint Counsel, Aug. 30, 2019, Docket No. 1928.) The Court considers these

to be one motion.

                                      DISCUSSION


I.     MOTION TO VACATE

       The Court construes Goodwin’s pro se motion liberally. United States v. Wilson,

621 F.2d 927, 929 (8th Cir. 1980). Because Goodwin requests relief in light of a recent

Supreme Court decision, the Court interprets Goodwin’s motion to request relief under 28

U.S.C. § 2255(h)(2). Section 2255(a) permits a prisoner to move the court that sentenced

him to “vacate, set aside or correct the sentence” on the grounds that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack . . . .” 28 U.S.C.

§ 2255(a). Such relief “is reserved for transgressions of constitutional rights and for a

narrow range of injuries that could not have been raised on direct appeal and, if



                                            -3-
uncorrected, would result in a complete miscarriage of justice.” Walking Eagle v. United

States, 742 F.3d 1079, 1081-82 (8th Cir. 2014) (citation omitted). When a prisoner files

more than one motion under § 2255, a district court may not hear the successive petition

unless it has been “certified as provided in section 2244 by a panel of the appropriate court

of appeals . . . .” 28 U.S.C. § 2255(h).

       Because the Court denied Goodwin’s first motion to vacate on the merits, his current

motion to vacate is treated as a successive § 2255 motion. See U.S. v. Sellner, 773 F.3d

927, 932 (8th Cir. 2014) (“[a] key factor in determining whether a petition should be

considered ‘second or successive’ is whether a prior petition has been adjudicated on the

merits”) (citation omitted). Since Goodwin has not received certification from the Eighth

Circuit, the Court lacks jurisdiction to hear his successive motion.

       Even if the Court had jurisdiction to hear Goodwin’s motion, it would be compelled

to deny it. Goodwin pleaded guilty to and was sentenced for Assault with a Dangerous

Weapon in Aid of Racketeering under 18 U.S.C. § 1959(a)(3). Davis invalidated the

residual clause under 18 U.S.C. § 924(c). Davis, 139 S. Ct. at 2326-27, 2336. Goodwin

did not plead guilty to and was not sentenced under § 924(c); as a result, Davis is

inapplicable to Goodwin’s case and does not provide relief.


II.    CERTIFICATE OF APPEALABILITY

       The Court may grant a certificate of appealability only where a petitioner “has made

a substantial showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2);

Copeland v. Washington, 232 F.3d 969, 977 (8th Cir. 2000). The petitioner must show that



                                            -4-
“the issues are debatable among reasonable jurists, a court could resolve the issues

differently, or the issues deserve further proceedings.” Flieger v. Delo, 16 F.3d 878, 883

(8th Cir. 1994); see also Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). The Court finds

it unlikely that another court would decide the issues raised in Goodwin’s motion

differently and the issues are not debatable or deserving of further proceedings. The Court

therefore concludes that Goodwin has failed to make the required substantial showing of

the denial of a constitutional right and will deny a Certificate of Appealability.

                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Defendant’s Motion to Vacate Sentence under 28 U.S.C. § 2255 [Docket

Nos. 1923 and 1928] is DENIED.

       2.     Defendant’s Motion to Appoint Counsel [Docket Nos. 1923 and 1928] is

DENIED as moot.

       3.     The Court does NOT certify for appeal under 28 U.S.C. § 2253(c)(2) the

issues raised in Defendant’s motion.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: October 3, 2019                                     s/John R. Tunheim         ___
at Minneapolis, Minnesota.                              JOHN R. TUNHEIM
                                                              Chief Judge
                                                      United States District Court




                                            -5-
